pureuk l pve sermce nov uniform issue list legend decedent b taxpayer a insurance_company amount d financial advisor c amourt e amount f amount g dear si this is in response to your letter dated date in which you request a waiver of the 60-day rollover requirement contained in sec_402 a of the internal_revenue_code the code as applicable to an annuity described in code sec_403 pursuant to code sec_403 the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that she received a distribution from a tax sheiter annuity tsa retirement account totaling amount g taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_402 a was due to her reliance on erroneous advice given to her by her financial advisor in connection with the rollover decedent b died on april the beneficiary of a tsa retirement account decedent b maintained with insurance aving named his surviving_spouse taxpayer a a sec_2 company the value of the retirement account was amount d taxpayer a as beneficiary intended to roll over the entire balance of amount d from the tsa retirement account into an ira account in a direct_rollover taxpayer a sought the help of financial advisor c who gave taxpayer a instructions in handling the distribution and rollover of the various retirement accounts maintained by decedent b with the help of financial advisor c taxpayer a completed a distribution form requesting that insurance_company distribute amount d from the tsa without income_tax withhoidings financiai advisor c instructed taxpayer a to elect a fump sum distribution instead of a direct_rollover distribution on the distribution form as a result insurance_company withheld federal in _taxes in amount f and on september check in amount g in addition financia days to comply with the rollover rather that the 60-day period provided by sec_402 of the code financial advisor c has confirmed in writing that she provided taxpayer a with misleading information in that she urged taxpayer a to request a lump sum distribution as opposed to a direct_rollover and misinformed taxpayer a that she had days to roll over the lump sum distribution from the tsa on december i taxpayer a sent three checks totaling amount d to her ira account which was accepted as a rollover of the lump sum distribution from the tsa es in amount e and state income taxpayer a received a net distribution isor c informed taxpayer a that she had based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount d because the failure to waive such requirement would be a hardship and against equity or good conscience with respect to your request to waive to day rollover requirement sec_403 of the code provides in relevant part that any amount distributed out of an annuity_contract described in sec_403 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 of the code relating to annuities code sec_403 provides that if any portion of the balance_to_the_credit of an employee in a b annuity_contract is paid to him in an eligible_rollover_distribution within the meaning of sec_402 and the employee transfers any portion of the distribution to an eligible_retirement_plan described in sec_402 then the distribution to the extent transferred shail not be includible in gross_income for the taxable_year in which it was distributed sec_402 defines an eligibie retirement pian for purposes of subsection c as including an ira described under sec_408 sec_403 provides that rules similar to the rules of paragraphs through and of sec_402 shall apply for purposes of sec_403 sec_403 b provides in relevant part that any amount transferred in a direct trustee-to-trustee transfer in accordance with sec_401 a shall not be includible in gross_income for the taxable_year of the transfer sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras sec_402 of the code provides in general that where a surviving_spouse receives a distribution attributable to the deceased spouses’ eligible retirement pian the surviving_spouse shall treat the distribution in the same manner as if the surviving_spouse were the employee sec_401 a a of the code provides that a_trust shall not constitute a qualified_trust under this section unless the plan of which such trust is a part provides that if the distributee of any eligible rollover distribution- ij elects to have such distribution paid directly to an eligible_retirement_plan and ii specifies the eligible retirement pian to which such distribution is to be paid in such form and at such time as the plan_administrator may prescribe such distribution shail be made in the form of a direct trustee-to-trustee transfer to the eligible_retirement_plan so specified sec_401 of the code provides that for purposes of code sec_401 a the term eligible_retirement_plan has the meaning given such term by sec_402 with an exception not pertinent to this ruling_request thus a direct transfer defined in code sec_401 may be made into an ira sec_1_401_a_31_-1 of the income_tax regulations question and answer-5 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible retirement pian in a direct_rollover is not currently includible in the distributee’s gross_income under sec_402 and is exempt fron the 20-percent withholding imposed under sec_3405 of the code sec_1 a -1 of the income_tax regulations question and answer-15 provides in relevant part that a direct_rollover described in code sec_401 a is a distribution and rollover of the eligible_rollover_distribution and not a transfer of assets and liabilities thus for example the consent and requirements of code sec_401 a a and apply to transactions described in code sec_401 a code sec_402 provides that except as provided in subparagraph b paragraph shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred submitted by taxpayer a is consistent the information presented and documentation with her assertion that her failure to accomplish a timely rollover was caused by taxpayer a’s reliance on erroneous advice given to her by her tax advisor in connection with the rollover thus based on the above pursuant to code sec_402 c b the service hereby waives the 60-day rollover period found in gode sec_402 as a result the rollover_contribution of amount g service will treat taxpayer a's december into her ira as a valid rollover within the meaning of code sec_402 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent to inquire about this ruling please contact ish at a please address all correspondence to ld aii se t ep ra t3 sincerely yours eee employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
